DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 JAMES SUTTON, individually and on behalf of T.S., a minor child and
       JAMES SUTTON as Officer of JAMES SUTTON, INC.,
                           Appellant,

                                     v.

          PROGRESSIVE EXPRESS INSURANCE COMPANY,
                          Appellee.

                               No. 4D16-3960

                              [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 502013CA011964 AO.

   Martin J. Sperry of Martin J. Sperry, P.A., Fort Lauderdale and Leslie
D. Glenn of Leslie D. Glenn, P.A., Boca Raton, for appellant.

   Valerie A. Dondero of Kubicki Draper, Miami, for appellee.

PER CURIAM.

   Affirmed

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.